I agree to the disposition of the appeal, but in the view here stated: That the instrument in writing here sued upon by the plaintiff having been delivered and in legal effect accepted by the defendant, it is enforceable as a contract for the lease of real estate for a longer term than one year, notwithstanding the defendant's failure to sign it. A lease, if delivered and accepted by the lessee, need be signed only by the lessor to be valid in a suit against the lessee for partial failure to perform. The statute of frauds, as quoted in the opinion above, provides that no action shall be brought to charge any person "upon any contract for the sale of real estate, or the lease thereof for a longer term than one year," unless such contract (1) "be in writing" and (2) "signed by the party to be charged therewith." It is thought that the words, "the party to be charged therewith," as used, means and is intended to mean that the one who is to be held to liability upon an agreement to sell or to lease his land is the party that must sign the writing. The lessee by accepting the lease of real estate becomes bound to the extent of the covenants to be by him performed, which is the payment of the rents, but he does not create or grant nor pass any right of possession and use of land. The lessor is the one who lets the possession and the right of use of the land. A lease not only creates the relation of landlord and tenant, but is a contract for possession of land for a determinate time. The statute of frauds, as applicable to real estate, was passed in the purpose and principle of preventing the divestiture of any right in or possession of real estate upon loose and dubious testimony. It is a statute in protection of the owner of the land